Citation Nr: 0331467	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  99-04 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine 
disability, to include a herniated nucleus pulposus and 
arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to March 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
St. Petersburg, Florida.

In a November 2002 decision, the Board reopened the claim on 
the basis of new and material evidence.


REMAND

Evidence needed to resolve the claim remains to be developed.  
Therefore, the claim will be remanded.

The action sought in this Remand is required by the Veterans 
Claims Assistance Act of 2000 (the VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002).  The VCAA, 
enacted on November 9, 2000, charges VA with a heightened 
duty to provide certain assistance and notice to claimants of 
VA benefits.  See 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002).  It is thus more favorable to 
claimants than was the former law.  New regulations have been 
promulgated implementing the new statute and, with the 
exception of certain provisions concerning applications to 
reopen previously denied claims, are effective from the date 
of the statute's enactment.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003)).  

Because the claim was pending before VA when the VCAA was 
enacted, it must be developed and adjudicated within the 
framework established by this new law.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991); cf. Kuzma v. Principi, No. 03-7032, 
2003 U.S. App. LEXIS 17678 (Fed. Cir. Aug. 25, 2003) (VCAA 
did not apply to a claim that was the subject of a Board 
decision entered before the enactment of the VCAA).  

Recent judicial decisions have mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See, e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7010 
(Fed. Cir. Sept. 22, 2003).

The VCAA requires VA to secure a medical examination or 
opinion if such is necessary to decide a claim for benefits.  
38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4).  The 
statute provides that an examination is necessary if the lay 
and medical evidence of record includes competent evidence 
that the veteran has a current disability or persistent and 
recurring symptoms of disability, indicates that the 
disability or symptoms may be associated with the veteran's 
service, but does not include sufficient medical evidence for 
VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

Service medical records show that beginning in 1983, the 
veteran received medical attention frequently for back 
problems which on more than one such occasion included "neck 
pain" referable to the cervical segment of the spine.  It is 
documented in the service medical records that during a visit 
in September 1986, she was assessed with neck pain (appearing 
to the health care provider most intense at about C-7) and 
limited range of motion in her neck, was noted to have 
bruises on her upper trunk, reported that she had sustained 
trauma to her neck, back and shoulders breaking up a fight, 
and was prescribed physical therapy.  The veteran testified 
at a hearing held before the Board in February 2002 in 
conjunction with her application to reopen the claim that she 
injured her lower back during service in a fall from a 
maintenance stand in November 1982 and thereafter, began to 
have pain in her cervical spine.  Her service medical records 
do not note this injury.

Post-service medical records that have been associated with 
the claims file show that in October 1998, the veteran had 
surgery at a VA hospital for what was diagnosed as a 
herniated nucleus pulposus at C5-6.  Other VA treatment 
records, dated in 1992, show that the veteran was diagnosed 
with degenerative joint disease of the cervical spine.

Thus, the lay and medical evidence currently of record 
indicates that the veteran has a disability of the cervical 
spine that may be related to her service.  38 U.S.C.A. 
§ 5103A(d)(2); see also 38 C.F.R. § 3.159(c)(4)(i).  However, 
the medical evidence currently of record is not sufficient to 
resolve the claim.  Id.  

A VA examination of the spine was performed in February 2003.  
The examination report, while confirming that the veteran has 
a disability of the cervical spine, does not engage the 
question, in terms that could be helpful to VA adjudicators, 
whether it is at least as likely as not that the current 
cervical spine disability is related to her service.  The 
claim requires a medical examination and opinion that 
considers whether the current cervical spine disability could 
be the direct result of an injury or disease that the veteran 
incurred during service or could be service related because 
caused or aggravated by a service-connected disability.  The 
Board notes that service connection is in place for arthritis 
of the low back with an L3-4 disc herniation and for bursitis 
of the left and right knees.  To be properly considered, the 
claim requires a medical opinion addressing the question 
whether during and/or after service, the cervical spine 
disability was brought about by, or, in the alternative, 
aggravated by any or all of these other disorders.  See 38 
C.F.R. §§ 3.303, 3.310(a) (2003); Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  The February 2003 VA examination does 
not supply this evidence, nor does any other medical 
documentation of record.

Therefore, a new VA examination is needed.  38 U.S.C.A. 
§ 5103A(d)(2); see also 38 C.F.R. § 3.159(c)(4)(i).  

Before a new VA examination is performed, VA should assure 
that it has obtained all VA and private medical records 
potentially relevant to the merits of the claim that may be 
outstanding.  In her testimony at the February 2002 hearing, 
the veteran suggested that there might be outstanding medical 
records relevant to the claim that are dated between 1988 and 
1993.  Under the VCAA, VA must make reasonable efforts to 
obtain records pertinent to a claim for benefits, and if the 
records could not be secured, must so notify the claimant.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1)-(3).  The 
implementing regulation prescribes the content of the notice 
that VA should give to a claimant if it is unable to obtain 
records.  38 C.F.R. § 3.159(e).  

The Board notes that under the VCAA, VA has a duty to provide 
claimants with certain notice concerning the status of their 
claims.  Under the VCAA, VA must notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The 
notice must indicate which evidence the claimant is finally 
responsible for obtaining and which evidence VA will attempt 
to obtain on the claimant's behalf.  Id.; Quartuccio.  The 
notice must clearly indicate that the claimant has one year 
from the date of the notice in which to identify or submit 
evidence in support of the claim.  38 U.S.C.A. § 5103; see 
Disabled American Veterans, 327 F.3d at 1348, 1353; Paralyzed 
Veterans of America (declaring 38 C.F.R. § 3.159(b)(1) 
inconsistent with the statute, and therefore invalid, insofar 
as it provides for adjudication of the claim if the claimant 
has not responded to the notice within 30 days).

In December 2001, the RO sent to the veteran and her 
representative notice concerning the evidence needed to 
substantiate the claim.  While the case is in remand status, 
the RO should determine whether this notice satisfied section 
5103 of the VCAA and should take any corrective action that 
might follow from its determination.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should ensure that all notice 
and development action required by the 
VCAA and its implementing regulations, in 
addition to the action requested below, 
and appearing to be necessary in this 
case has been completed.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).

2.  The RO should write to the veteran 
and ask her to identify all VA and 
private medical treatment and 
consultation that she has had after 
service since March 1987 for a condition 
of her upper back or cervical spine.

The RO should attempt to obtain all VA 
and private medical records indicated by 
the veteran's response that are not now 
part of the claims file.  For VA medical 
records, such efforts must continue until 
is reasonably certain that the records do 
not exist or that further efforts to 
obtain them would be futile.  

The RO should document in the claims file 
the actions that it took to secure this 
evidence and provide appropriate notice 
to the veteran and her representative 
regarding records that could not be 
obtained.  All medical records obtained 
should be associated with the claims 
file.  

3.  After the actions requested in 
paragraphs 1 and 2 have been completed, 
the RO should schedule the veteran for a 
VA spine examination.  All tests and 
studies thought necessary by the examiner 
should be performed.  The claims file 
must be made available to the examiner, 
and the examiner is requested to confirm 
that it was available for review and 
pertinent documents therein reviewed.  

The examiner should report all disorders 
of the cervical spine found during the 
examination.  Then, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
likelihood or greater) that the current 
disability of the cervical spine is the 
result of injury or disease that the 
veteran incurred during service or is 
secondary to her service-connected low 
back disability and/or disabilities of 
the knees, or has been aggravated by any 
or all of those conditions.  A full 
rationale for the opinion should be 
provided.

4.  Thereafter, the claim should be re-
adjudicated.  If the benefit sought on 
appeal remains denied, the veteran and 
her representative should be provided 
with a supplemental statement of the case 
and given appropriate time in which to 
respond.

Then, if appellate review is required, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


